Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed on 02/07/2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record Roozbeh Gorgin (Reg No. 75269) on 3/10/2022.

Amendments to claims 1 and 14 are as follows:

Claim 1
A method comprising: 
receiving, by at least one computing device, software application instance data from at
least one client device, the software application instance data corresponding to one or more software application instances currently installed or executing on the at least one client device; 
based at least in part on the software application instance data, generating, by the at
measure of longevity greater than or equal to a threshold value and (ii) predictor attributes that have a second half-life measure of longevity less than the threshold value; 
generating using a machine learning algorithm, by the at least one computing device and based on the plurality of attributes,
a set of difference vectors and a target vector, wherein: 
each difference vector in the set of difference vectors comprises a plurality of
difference elements corresponding to a respective attribute of the plurality of attributes associated with the one or more software application instances currently installed or executing on the at least one client device, Atty. Dkt. No. 4646.0270000-3 -Glenn S. BENSON Reply to Office Action of October 20, 2021Application No. 15/297,894 
each difference vector in the set of difference vectors corresponds to a
respective element of the target vector and to a pair of software application instance observations occurring respective to the at least one client device, and 
each difference element in the plurality of difference elements indicates a level of
difference of the respective attribute of the plurality of attributes between a first software application instance observation of the pair of software application instance observations and a second software application instance observation of the pair of software application instance observations; 
applying, by the at least one computing device, a function to the set of difference vectors
to obtain a prediction vector, the function comprising a function parameter corresponding to a weight vector comprising a plurality of weight elements, each 
comparing, by the at least one computing device, the prediction vector and the target
vector, the comparison comprising computing a difference between the prediction vector and the target vector; computing, by the at least one computing device, an aggregate error based on the difference between the prediction vector and the target vector; 
modifying, by the at least one computing device, the function based on the aggregate 
error by modifying the function parameter to decrease the aggregate error based on a weight element of the weight vector, the modification of the function comprising updating the function parameter from an initial value to a new value that decreases the aggregate error; Atty. Dkt. No. 4646.0270000-4-Glenn S. BENSON Reply to Office Action of October 20, 2021Application No. 15/297,894 
designating, by the at least one computing device, the modified function as a trained 
predictor function by modifying initially defined parameters and instructions of the function to newly defined parameters and instructions associated with the modified function; and 
authenticating, by the at least one computing device, a particular client device of the at 
least one client device based at least in part on the trained predictor function and client device data received from the particular client device, the client device data comprising additional software application instance data.

Claim 14
A computing device comprising: 
a processor; and Atty. Dkt. No. 4646.0270000-7-Glenn S. BENSON Reply to Office Action of October 20, 2021Application No. 15/297,894 

receiving software application instance data from at least one client device, the software
application instance data corresponding to one or more software application instances currently installed or executing on the at least one client device; 
based at least in part on the software application instance data, generating a plurality of 
attributes associated with the one or more software application instances, wherein the plurality of attributes includes (i) base-fingerprint attributes that have a first half-life measure of longevity greater than or equal to a threshold value and (ii) predictor attributes that have a second half-life measure of longevity less than the threshold value; 
generating using a machine learning algorithm, based on the plurality of attributes, a set 
of difference vectors and a target vector, wherein: 
each difference vector in the set of difference vectors comprises a plurality of 
difference elements corresponding to a respective attribute of the plurality of attributes of software application instances currently installed or executing on the at least one client device, 
each difference vector in the set of difference vectors corresponds to a 
respective element of the target vector and to a pair of software application instance observations occurring respective to the at least one client device, and Atty. Dkt. No. 4646.0270000-8-Glenn S. BENSON Reply to Office Action of October 20, 2021Application No. 15/297,894 
each difference element in the plurality of difference elements indicates a level of 
difference of the respective attribute of the plurality of attributes between a first software application instance observation of the pair of software application instance observations and a second software application 
applying a function to the set of difference vectors to obtain a prediction vector, the 
function comprising a function parameter corresponding to a weight vector comprising a plurality of weight elements, each weight element corresponding to a respective attribute of the plurality of attributes associated with the one or more software application instances; 
comparing the prediction vector and the target vector, the comparison comprising 
computing a difference between the prediction vector and the target vector; computing an aggregate error based on the difference between the prediction vector and the target vector; 
modifying the function based on the aggregate error by modifying the function parameter 
to decrease the aggregate error based on a weight element of the weight vector, the modification of the function comprising updating the function parameter from an initial value to a new value that decreases the aggregate error; 
designating the modified function as a trained predictor function by modifying initially 
defined parameters and instructions of the function to newly defined parameters and instructions associated with the modified function; and Atty. Dkt. No. 4646.0270000-9-Glenn S. BENSON Reply to Office Action of October 20, 2021Application No. 15/297,894 
authenticating a particular client device of the at least one client device based at least in 
part on the trained predictor function and client device data received from the particular client device, the client device data comprising additional software application instance data.


Conclusion
Claims 1, 3-6, 8-14, 16-19, and 21-26 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714. The examiner can normally be reached Mon-Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH KAWSAR can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEWODROS E MENGISTU/Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127